EXHIBIT 10.15




October 1, 2014

[pfti_ex10z15001.jpg] [pfti_ex10z15001.jpg]

 

Mr. Joseph V. Vittoria

Chairman and Chief Executive Officer

Puradyn Filter Technologies Incorporated

2017 High Ridge Road

Boynton Beach, FL 33426




Dear Joe:




This letter confirms the terms and conditions of our agreement that effective
October 1, 2014 Puradyn Filter Technologies Incorporated ("Puradyn") has engaged
Catalyst Global LLC ("Catalyst") as investor relations counsel.




1.

Catalyst's principal responsibilities will be: (i) to jointly arrive at
objectives with Puradyn with respect to investor relations and financial
relations and to develop and implement programs to achieve those objectives;
(ii) to advise Puradyn with respect to investor relations and financial
policies, opportunities and problems; and (iii) at "Company's" request, provide
additional services for special projects.




Catalyst's compensation for all basic services under (i) and (ii) above shall be
a service fee of $4,000 per month, prorated for any portion of a month. In
addition to the monthly service fee, Puradyn has agreed to grant Catalyst Global
LLC warrants to purchase 635,000 shares of Puradyn Common Stock at $0.25 per
share. These warrants shall have a five (5) year period of exercise and
expiration and do not contain a 'cashless exercise'.




All stock issued as a result of the exercise of warrants will be issued as a
non-registered security and, as such, must be held for six (6) months from the
date of issuance in accordance with SEC Rule 144 for non-registered stock. The
warrants will vest monthly over a twelve-month period ending on the first
anniversary of this agreement as follows:




October 1, 2014

Date of Agreement




Vesting Date




Expiration Date

52,917 warrants

11/1/2014

October 1, 2019

52,917 warrants

12/1/2014

October 1, 2019

52,917 warrants

1/1/2015

October 1, 2019

52,917 warrants

2/1/2015

October 1, 2019

52,917 warrants

3/1/2015

October 1, 2019

52,917 warrants

4/1/2015

October 1, 2019

52,917 warrants

5/1/2015

October 1, 2019

52,917 warrants

6/1/2015

October 1, 2019

52,916 warrants

7/1/2015

October 1, 2019

52,916 warrants

8/1/2015

October 1, 2019

52,916 warrants

9/1/2015

October 1, 2019

52,916 warrants

10/1/2015

October 1, 2019




Compensation beyond the first 12 months of this agreement will be subject to
negotiation between Catalyst and Puradyn.




2.

Catalyst will invoice Puradyn at the beginning of each month for that period's
monthly service fees, expense allotment (paragraph 5) and any out of pocket
expenses. Outstanding balances over thirty days are subject to a (1 1/2%) per
month late fee. In the event any cash or equity balances are outstanding over
sixty days, Catalyst has the right to suspend all services until such time as
balances, including out-of-pocket expenses and expense allotments, over thirty
days outstanding are paid in full.




3.

Additionally, Catalyst will be entitled to a commission of 7% on all gross
revenues from customers that are introduced to Puradyn by Catalyst. The
commission applies to any introduced customers' purchases of the Puradyn product
over an initial period of one year.




104 Fifth Avenue, 6th Floor | New York, NY 10011 | www.catalyst-ir.com |
212.924.9800





--------------------------------------------------------------------------------




J.V. Vittoria,  10/1/14 

page 2 of 2




4.

This agreement shall be for a term of one (1) year from the date hereof and is
cancelable at any point and by either party with 30 days written notice.
Catalyst shall be entitled only to the amount of warrants issued and considered
fully vested at the effective date of cancellation. In the event Puradyn is
acquired or merged into another company, Catalyst shall be entitled to the
immediate vesting of all remaining non-vested warrants.




5.

You agree to reimburse Catalyst for all reasonable out-of-pocket disbursements
made in the performance of Catalyst's duties under this agreement. Catalyst will
bill a monthly out-of-pocket expense allotment of $100 to cover all general
expenses such as domestic phone and fax, Internet, postage, local travel,
general subscriptions, messengers, FedEx, photocopies, printing, stationery, and
media and investor databases, including Salesforce.com and Big Dough. Catalyst
will seek prior approval for any expenses in excess of $200.




Other expenses will be billed at cost, including but not limited to wire
services, conference calls and webcasts, long distance travel and accommodation,
meals and entertainment, outsourced printing projects, and conference expenses.
Catalyst will actively utilize its agency status to negotiate discounts for all
such services and will share any discounts with Puradyn on a 50/50 basis.




6.

Puradyn agrees to indemnify, defend and hold harmless Catalyst from and against
any and all losses, claims, damages, expenses or liabilities, including
reasonable attorneys' fees, to which Catalyst may become subject arising in any
way out of the proper performance of Catalyst's duties or relating to
information, representations, reports or data Puradyn has furnished to Catalyst.
Catalyst agrees that any confidential information contained in any media or
format furnished by Puradyn will not be used without Puradyn's written
agreement. Puradyn will not be held responsible or expected to indemnify, defend
and hold harmless Catalyst from and against any and all losses, claims, damages,
expenses or liabilities, including any attorneys' fees, to which Catalyst may
become subject arising, in any way, out of improper or gross negligence
associated with the performance of Catalyst's duties.




7.

For a period of one year after the expiration of this agreement, Puradyn agrees
not to employ, hire or solicit the employment of, or recommend to others the
employment of, any person employed by Catalyst without Catalyst's prior written
consent. This limitation shall terminate with respect to any such person one
year after the termination of such person's employment with Catalyst.




8.

Any controversy or claim arising out of or relating to this agreement, its
validity or the breach thereof, shall be determined by arbitration in Palm Beach
County, Florida, before a single arbitrator in accordance with the rules of the
American Arbitration Association, and judgment upon the award rendered may be
entered in any court having jurisdiction.




Please acknowledge your acceptance of this agreement by signing in the space
provided below.







With best regards,




 

 

Catalyst Global LLC

 

 

 

 

By:

/s/ David C. Collins

 

 

David C. Collins

 

 

Managing Director




ACCEPTED:




 

Puradyn Filter Technologies Incorporated

 

 

 

 

By:

/s/ Joseph V. Vittoria

 

 

Joseph V. Vittoria

 

 

Chairman and Chief Executive Officer

 




Date:  October 1, 2014




[pfti_ex10z15002.jpg] [pfti_ex10z15002.jpg]



